Citation Nr: 0614011	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a kidney disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from July 1986 to 
July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan, which determined that the 
appellant had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
kidney disorder.  By an April 2004 decision, the Board 
concluded that new and material evidence had been received 
sufficient to reopen the previously denied claim of service 
connection for a kidney disorder.  In that same decision, the 
Board remanded the underlying issue of service connection for 
a kidney disorder for additional development.                   


FINDING OF FACT

The appellant does not have a kidney disorder, to include 
chronic renal failure secondary to chronic 
membranoproliferative glomerulonephritis, that is 
attributable to military service.


CONCLUSION OF LAW

A kidney disorder, to include chronic renal failure secondary 
to chronic membranoproliferative glomerulonephritis, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim for service connection 
for a kidney disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  Prior to initial adjudication of the 
appellant's claim, a letter dated in February 2000 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant's service medical records, VA 
medical treatment records, and identified private medical 
statements have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The appellant was also accorded VA 
examinations in May 1995 and July 2005.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

In the instant case, the appellant contends that his 
currently diagnosed kidney disorder is related to his period 
of active military service.  Specifically, he maintains that 
while he was in the military, he was diagnosed with numerous 
throat infections.  According to the appellant, due to his 
in-service throat infections, he later developed a kidney 
disorder.  

The appellant's service medical records, including his July 
1990 separation examination, are negative for any complaints 
or findings of a kidney disorder.  The records show that in 
December 1986, the appellant was treated after complaining of 
a sore throat.  Upon physical examination, it was noted that 
the appellant's throat was "erythemic," negative exudate, 
with mild enlargement.  The assessment was of an upper 
respiratory infection (URI).  The records also reflect that 
in July 1988, the appellant was treated after complaining of 
a sore throat.  Upon physical examination, it was noted that 
the appellant's throat was red and had swelling on both 
sides, with pustules.  The assessment was rule out strep 
pharyngitis.  The appellant was prescribed antibiotics.  
According to the records, in January 1989, the appellant was 
treated after complaining of a scratchy throat for three 
days.  Upon physical examination, it was noted that the 
appellant's throat had mild erythema, and negative exudate.  
The assessment was of an URI.  Although a throat culture was 
ordered, the records are negative for the results of the 
throat culture.  The records further reflect that in April 
1990, the appellant was treated after complaining of a sore 
throat for one day.  Although a throat culture was taken, the 
records are negative for the results of the throat culture.

In May 1995, the appellant underwent a VA examination.  At 
that time, he stated that he had a history of a "kidney 
problem," which started in 1989 while he was in the 
military.  The appellant indicated that his kidney problem 
originated as a left sided sharp constant pain, sometimes 
lasting for days.  He noted that he consulted a military 
physician who had informed him that there was nothing wrong 
with him. The appellant reported that in June 1994, he was 
diagnosed with hypertension and underwent a complete work-up 
with the VA Nephrology Clinic for hypertension and 
proteinuria.  According to the examining physician, in August 
1994, the appellant had a renal biopsy which was interpreted 
as showing membrane proliferative glomerulo-nephritis of the 
left kidney.  Following the physical examination, the 
appellant was diagnosed with nephrotic syndrome, by history; 
diagnosed by renal biopsy, and hypertension by history, 
stable.


In May 2001, the appellant submitted copies of medical 
articles and text relating to kidney disease, renal failure, 
and the nephrotic syndrome.  In addition, he further 
submitted a copy of a VA Medical Center outpatient treatment 
record, dated in 1991, which shows that at that time, the 
appellant was treated for complaints of a sore throat.  Upon 
physical examination, it was noted that the appellant's right 
tonsils were swollen, with visible pus sores.  The diagnosis 
was strep pharyngitis.

In a private medical statement from S. Zarouk, M.D., dated in 
February 2003, Dr. Zarouk indicated that he had first met the 
appellant in 1994, while he was a Fellow at the VA Hospital.  
Dr. Zarouk stated that at that time, the appellant had renal 
failure, with a creatinine of 1.8, and he had edema and 
nephrotic range proteinuria.  According to Dr. Zarouk, a 
work-up for secondary causes of the nephrotic syndrome, 
including hepatitis C, had been negative.  Dr. Zarouk 
reported that in 1994, the appellant underwent a kidney 
biopsy, which showed evidence of membranoproliferative 
glomerulonephritis.  He noted that the appellant was treated 
with medication and that his kidney function subsequently 
became stable. According to Dr. Zarouk, the reason for the 
appellant's current visit was trying to provide a possible 
link to the appellant's kidney disease to a disability that 
he had during his period of active military service.  Dr. 
Zarouk indicated that the appellant brought with him copies 
of his service medical records from his period of service, 
from 1986 to 1990, which showed that he had episodes of a 
sore throat in "December 1986, April 1987, July 1988, 
December 1988, January 1989, April 1990, and August 1991."  
According to Dr. Zarouk, he did not have any urinalysis from 
that period of time, or any serum creatinine.  However, Dr. 
Zarouk stated that in 1991, the appellant's urine protein was 
negative, and in 1994, he had 3+ protein on his urine 
examination.  He diagnosed the appellant with chronic renal 
failure, secondary to membranoproliferative 
glomerulonephritis, and noted that at present, the appellant 
was in remission, with stable kidney function and minimal 
proteinuria.

In the February 2003 private medical statement, Dr. Zarouk 
reported that he could not be sure if the appellant's history 
of sore throat played a role in his renal disease.  According 
to Dr. Zarouk, usually sore throat was associated with 
streptococcus infection.  Dr. Zarouk stated that post-
streptococcus glomerulonephritis usually followed within 
seven to twenty-one days with post-infectious 
glomerulonephritis.  Dr. Zarouk indicated that it was very 
unusual that it would cause membranoproliferative, but that 
it was not impossible.  According to Dr. Zarouk, if a 
urinalysis done in the past during the appellant's period of 
active military service showed proteinuria, it was likely 
that he had a problem at that time. Dr. Zarouk reported that 
work-up for hepatitis C in the past was negative, and that 
there was no evidence of hepatitis C to cause 
membranoproliferative glomerulonephritis.  Again, Dr. Zarouk 
noted that the typical finding after a sore throat that could 
cause renal disease was "usually diffuse proliferative," 
but that it was not impossible to have an infection causing 
membranoproliferative glomerulonephritis.

In an October 2003 private medical statement, M. G. Marrone, 
M.D., stated that he had been asked to see the appellant for 
a second opinion for his disability claim.  Dr. Marrone 
indicated that "the story" was that while the appellant was 
in the military, he developed multiple streptococcal 
pharyngitis's, approximately six, from 1986 to 1988.  
According to Dr. Marrone, the appellant was discharged from 
the military in 1990, and in 1994, he developed hypertension 
and proteinuria, which was diagnosed as nephrotic syndrome.  
Dr. Marrone reported that the appellant was treated by Dr. 
Zarouk at that time and underwent a kidney biopsy, which 
showed that he had chronic membranoproliferative 
glomerulonephritis, more of a mesangial capillary histologic 
lesion.  Dr. Marrone noted that it was at that point that it 
was deemed that was an idiopathic cause to the appellant's 
glomerulonephritis. According to Dr. Marrone, at that time, 
the appellant's tests for hepatitis C and B were negative, as 
well as his test for human immunodeficiency virus.  Dr. 
Marrone stated that the appellant was claiming that his 
kidney disease was prompted by the fact that he had a strep 
infection "back in 1986 to 1990."  Dr. Marrone diagnosed 
the appellant with the following: (1) chronic renal failure, 
secondary to chronic membranoproliferative 
glomerulonephritis, and (2) hypertension.

In the October 2003 private medical statement, Dr. Marrone 
stated that in regard to the appellant's contention that his 
membranoproliferative glomerulonephritis was caused by strep 
pharyngitis during his period of active military service, he 
had explained to the appellant that there was a possibility 
that could have occurred since streptococcal pharyngitis 
could cause secondary membranoproliferative 
glomerulonephritis.  According to Dr. Marrone, it usually 
occurred seven to fourteen days after streptococcal 
pharyngitis.  Dr. Marrone indicated that "the thing that" 
made that extremely difficult to determine if there was any 
relationship, was the fact that there had been no urinalysis 
done during the time that the appellant had the streptococcal 
pharyngitis, or any blood work.  Dr. M. reported that it 
could have been lingering for the last eight years, but he 
could not "definitively say yes."  According to Dr. 
Marrone, he explained to the appellant that could have 
occurred either during that period, or could have occurred 
just prior to him being diagnosed back in 1994.  Dr. Marrone 
indicated that from his standpoint, because of the fact that 
there had been no blood work done during the period of time 
from 1986 to 1990, he could not definitively say that it did 
not happen during that period, but that he also could not 
definitively say that it did happen at that particular time.

In July 2005, the appellant underwent a VA examination.  At 
that time, the examining physician noted that he had reviewed 
the appellant's claims file, including his service medical 
records and the private medical statements from Drs. Zarouk 
and Marrone.  The examiner stated that the appellant's 
service medical records showed that the appellant was treated 
for a sore throat in December 1986, January 1989, and April 
1990.  According to the examiner, he could not find any 
urinary findings or blood tests suggestive of renal 
impairment during those episodes in the available service 
medical records.  The examiner noted that in 1994, the 
appellant had hypertension, edema of the legs, and 
proteinuria and was diagnosed with nephrotic syndrome.  The 
examiner indicated that the appellant's August 1994 kidney 
biopsy, and "ultrastructural combined with electronic 
microscopic immunofluorescence finding," as well as clinical 
history of nephrotic syndrome were most consistent with a 
diagnosis of membranoproliferative (with mesangio capillary) 
glomerulonephritis.  Following the physical examination, the 
examiner diagnosed the appellant with chronic renal failure 
secondary to chronic membranoproliferative 
glomerulonephritis.  The examiner noted that 
post-streptococcal-related glomerulonephritis usually 
manifested after three to four weeks after initial infection 
and glomerulonephritis was usually diffuse type and usually 
resolved after treatment.  According to the examiner, 
membranoproliferative glomerulonephritis was not usually 
secondary to post-streptococcal infection.  The examiner 
reported that he could not find any documentation of urinary 
or blood findings suggestive of renal disease during and 
after the appellant's sore throat episodes in service.  Thus, 
it was the examiner's opinion that the appellant's current 
kidney disorder was not likely related to his active military 
service (sore throat or streptococcus pharyngitis) or 
manifested within one year of the appellant's separation from 
the service.      

The Board finds that the appellant's kidney disorder, 
currently diagnosed as chronic renal failure secondary to 
chronic membranoproliferative glomerulonephritis, is not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the appellant's 
service medical records are negative for any complaints or 
findings of a kidney disorder, to include chronic renal 
failure secondary to chronic membranoproliferative 
glomerulonephritis.  The first medical evidence of record of 
a kidney disorder is in August 1994, approximately four years 
after the appellant's separation from the military.  In 
August 1994, the appellant had a renal biopsy which was 
interpreted as showing membrane proliferative 
glomerulonephritis of the left kidney.  Moreover, in the 
appellant's July 2005 VA examination, the appellant was 
diagnosed with chronic renal failure secondary to chronic 
membranoproliferative glomerulonephritis.       

In this case, both Drs. Zarouk and Marrone, and the examiner 
from the appellant's July 2005 VA examination, all reported 
that although it was possible for streptococcal pharyngitis 
to cause secondary membranoproliferative glomerulonephritis, 
it was unusual.  They noted that if streptococcal pharyngitis 
was going to cause secondary membranoproliferative 
glomerulonephritis, the estimated time lapse between post-
streptococcus glomerulonephritis and post-infectious 
glomerulonephritis ranged from seven to twenty-eight days.  
In this regard, although the appellant's service medical 
records show that he was treated numerous times for 
complaints of a sore throat, and in July 1988, the assessment 
was to rule out strep pharyngitis, the records do not include 
an actual diagnosis of streptococcal pharyngitis.  However, 
regardless of whether or not the appellant had streptococcal 
pharyngitis while he was in the military, the fact remains 
that the records are negative for any complaints or findings 
of a kidney disorder, to include chronic renal failure 
secondary to chronic membranoproliferative 
glomerulonephritis, and the first medical evidence of record 
of a kidney disorder is in August 1994, approximately four 
years after the appellant's separation from the military.        

To the extent that the private medical statements from Drs. 
Zarouk and Marrone are offered to show that the appellant's 
currently diagnosed kidney disorder is related to his period 
of active military service, to specifically include his in-
service throat infections, the Board does not find these 
opinions as to the etiology of the aforementioned disorder to 
be competent.  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  

Both Drs. Zarouk and Marrone suggest the possibility that the 
appellant's kidney disability was related to in-service 
throat infections.  In this regard, both Drs. Zarouk and 
Marrone note that if urinalysis or blood work had been 
performed at the time of the appellant's in-service throat 
infections, the results would have most likely revealed 
whether or not he had a kidney disorder.  They further opine 
that because no urinalysis or blood work was accomplished 
while the appellant was in the military, they could not 
definitively conclude that the appellant's in-service throat 
infections caused him to develop a kidney disorder, but they 
report that it was possible.  In this regard, the opinions 
from Drs. Zarouk and Marrone are speculative, and a finding 
of service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005); see also Stegman v. Derwisnki, 3 Vet. App. 228, 
230 (1992) (holding that evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
Therefore, it is the Board's determination that the private 
medical statements from Drs. Zarouk and Marrone are of 
decreased value in regard to the question as to whether the 
appellant's current kidney disorder was incurred in, or 
aggravated by, his military service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  
Accordingly, the Board finds that the private medical 
statements from Drs. Zarouk and Marrone are of diminished 
probative value and are insufficient to show that the 
appellant's kidney disorder was incurred in, or aggravated 
by, his period of active military service.  

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in the July 2005 
VA examination report.  In the July 2005 VA examination 
report, the examiner stated that after reviewing the 
appellant's claims file, including the appellant's service 
medical records, he could not find any documentation of 
urinary or blood findings suggestive of renal disease during 
and after the appellant's sore throat episodes in service 
and, as such, it was his opinion that the appellant's current 
kidney disorder was not likely related to his active military 
service (sore throat or streptococcus pharyngitis) or 
manifested within one year of the appellant's separation from 
the service.  Thus, the Board gives significant weight to the 
opinion from the VA examiner from the appellant's July 2005 
VA examination because it is clear, is based on a review of 
the entire record, and is consistent with the available 
evidence or record, which is negative for any medical 
evidence of a kidney disorder until four years after the 
appellant's discharge from the military.   

In this case, due consideration has been given to the 
appellant's statements that his currently diagnosed kidney 
disorder is related to his period of active military service, 
specifically to his in-service throat infections.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the appellant, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician. Because the appellant is 
not a physician, he is not competent to make a determination 
that his kidney disorder is related to his in-service throat 
infections.  Espiritu, 2 Vet. App. at 492, 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

With respect to the copies of medical articles and text 
relating to kidney disease, renal failure, and the nephrotic 
syndrome, submitted by the appellant, the Court has held that 
a medical article or treatise can provide support, but that 
such must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus); see also Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, the 
submitted articles merely discuss the symptomatology of renal 
failure and kidney disease.  However, the articles are very 
general in nature and do not include consideration of any 
facts specific to the appellant's circumstances.  As such, 
the articles, standing alone, are insufficient to show that 
the appellant's kidney disorder, currently diagnosed as 
chronic renal failure secondary to chronic 
membranoproliferative glomerulonephritis, is related to his 
period of active military service, to include his in-service 
throat infections.  

Accordingly, there is no competent medical evidence of 
record, absent a resort to speculation, which links the 
appellant's kidney disorder, currently diagnosed as chronic 
renal failure secondary to chronic membranoproliferative 
glomerulonephritis, to service, or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  In this regard, as previously stated, 
the Board notes that a finding of service connection may not 
be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  Therefore, the 
Board finds that the private medical statements from Drs. 
Zarouk and Marrone are too speculative to establish that the 
appellant's kidney disorder is related to his period of 
active military service, to specifically include his in-
service throat infections.  Thus, as there is no evidence of 
a kidney disorder, to include chronic renal failure secondary 
to chronic membranoproliferative glomerulonephritis, in 
service, or a kidney disorder within one year subsequent to 
service, and there is no competent medical evidence which 
provides the required nexus between military service and a 
kidney disorder, to include chronic renal failure secondary 
to chronic membranoproliferative glomerulonephritis, service 
connection for this disorder is not warranted.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a kidney disorder, to include chronic 
renal failure secondary to chronic membranoproliferative 
glomerulonephritis, is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


